Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 10/12/2021 has been received and entered.  Claims 53, 123, 124 have been amended, claims 1-52, 56-58, 64-70, 72-92, 94-96, 98-100, 102-110, 112 have been cancelled.  Claims listed as 125-158 have been added.
Claims 53-55, 59-63, 71, 93, 97, 101, 111, 113-158 are pending.  

TrackOne Request
The petition for TrackOne Request was granted (see paper entered 11/21/2018).
The instant response entered 10/12/2020 required an extension of time.

Election/Restrictions
Applicant’s election without traverse of Group VI, drawn to a method of evaluating and planning an oil field, in the reply filed on 8/29/2017 was acknowledged.  
As noted previously, claim 118 is directed to an invention that is independent or distinct from the invention originally claimed as it appears to be directed to a different method for making a user interface and do not require the steps or particulars of the elected invention (see restriction requirement mailed 6/29/207 for reference of groups originally set forth).
In the previous action, claims 123-124 were identified as being directed to an invention that is independent or distinct from the invention originally claimed.  Applicants have traversed  is withdrawn.
Newly added claims 125-158 are drawn to a method and are dependent and/or consistent with the elected invention.
Claims 53-55, 59-63, 71, 93, 97, 101, 111, 113-158 are pending.  
Claim 118 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 53-55, 59-63, 71, 93, 97, 101, 111, 113-117, 119-158 are currently under examination.

Priority
	This application filed 12/30/2014, is a CIP of 14/585,078 filed 12/29/2014 which both claim benefit to provisional application 61/944,961 filed 2/26/2014; and which claims benefit to provisional application 61/922,734 filed 12/31/2013; and is related to US applications as continuations 15/087,552 filed 3/31/2016 and 15/087,497 filed 3/31/2016, and to US application as a CIP 15/340,419 filed 11/1/2016 and to applications PCT/US14/72880 filed 12/30/2014 and PCT/US14/72607 filed 12/29/2014.
	Applicant’s response has no new comments.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 53-55, 59-63, 71, 93, 97, 101, 111, 113-117 119-122 rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application 15/641,965 (Notice of Allowability mailed 5/8/2020) is withdrawn.   

APPROVED (see paper entered 10/13/2021).
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 53-55, 59-63, 71, 93, 97, 101, 111, 113-117, 119-122 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter is withdrawn. 
Claim analysis
Independent claim 53 has been amended and is still generally directed to a method of obtaining and portraying microbiome information that was obtained from an oil field.  The amendment to the claims recites and requires accessing and computationally distilling using ‘one or more transformation functions based on machine-learned subsets of features in the microbiome information’ and construction of the resulting information into a two or three dimensional representation of the information into an interactive visualization to reveal possible patterns that might exist in the data.  The analysis steps of accessing, distilling and revealing patterns appears to rely in part on using a statistical technique relative to machine learning, but now requires the use of transformation based on features that are obtained.  The final step of providing ‘an interactive visualization’ to reveal patterns clearly depends on the data that is provided and appears generally to representing the sequence data in two or three dimensions relative to the meta-data such as GPS, location, depth,.. that is associated with the sequences, for 
For step 1 of the 101 analysis, the claims are directed to a statutory category of a method that requires obtaining genetic information about the microbiome at an oil field for analysis.
For step 2A of the 101 analysis, the judicial exception of the claims are the abstract instructional steps of comparing and correlating the genetic data with the correlating meta data to provide a two or three dimensional map of the information, and with the intent to guide the use of industrial process information for the evaluation of the field and consideration for further well placement.  The judicial exception is a set of instructions for analysis of sequence data and correlating meta data about the field, and appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  However, while there is not a requirement for the complexity or size of the data being analyzed, the claims as amended recite and require machine learning, and that a part of the process relies on identification of features during this process for the transformation of the information, and does not appear that the information could be evaluated in one’s own mind given the guidance of the specification and the art of record.  
Accordingly, the claims are found to be patent eligible.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 
Cancel claim 118.
This application is in condition for allowance except for the presence of claim 118 directed to an invention non-elected without traverse.  Accordingly, claim 118 has been cancelled.

Conclusion
Claims 53-55, 59-63, 71, 93, 97, 101, 111, 113-117, 119-158 are allowed. 
As noted in previous actions, the closest art of record is Magot et al. which provides an overview of microbiology of petroleum reservoirs, focusing on indigenous and exogenous bacteria in subterranean oil fields, and the use of the information to describe the status of the field.  Additionally as noted in 15/641965 for specific steps and limitations encompassed by the instant claims, the prior art also includes:  Kohr et al. (US 2011/0067856) discloses microbial enhanced oil recovery (MEOR);  Stern et al. (US 2012/0253770) discloses petroleum reservoir utilizing genetic programming to construct history matching and forecasting proxies for reservoir simulators. Acting as surrogates for computer simulator; Gates et al. (US 2011/0250582) discloses a method and system for production of biogenerated gas from a zone in a reservoir are described. Microbial conversion of petroleum in the zone to biogenerated gas is stimulated; Wilkinson et al. (US 2008/0082469) discloses a method utilizing genetic programming to construct history matching and forecasting proxies for reservoir simulators; Regberg et al. (US 2014/0378319) discloses a method to determine location, size and in situ conditions in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joseph Woitach/Primary Examiner, Art Unit 1631